EXHIBIT 4.4 Table of Contents ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE 3 1.1DEFINITIONS. 3 1.2OTHER DEFINITIONS. 6 1.3INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT. 6 1.4RULES OF CONSTRUCTION. 7 ARTICLE 2 THE SECURITIES 7 2.1ISSUABLE SERIES. 7 2.2ESTABLISHMENT OF TERMS OF SERIES OF SECURITIES. 7 2.3EXECUTION AND AUTHENTICATION. 9 2.4REGISTRAR AND PAYING AGENT. 10 2.5PAYING AGENT TO HOLD ASSETS IN TRUST. 10 2.6SECURITYHOLDER LISTS. 11 2.7TRANSFER AND EXCHANGE. 11 2.8REPLACEMENT SECURITIES. 11 2.9OUTSTANDING SECURITIES. 11 2.10WHEN TREASURY SECURITIES DISREGARDED; DETERMINATION OF HOLDERS’ ACTION. 12 2.11TEMPORARY SECURITIES. 12 2.12CANCELLATION. 12 2.13PAYMENT OF INTEREST; DEFAULTED INTEREST; COMPUTATION OF INTEREST. 12 2.14CUSIP NUMBER. 13 2.15PROVISIONS FOR GLOBAL SECURITIES. 13 2.16PERSONS DEEMED OWNERS. 14 ARTICLE 3 REDEMPTION 14 3.1NOTICE TO TRUSTEE 14 3.2SELECTION BY TRUSTEE OF SECURITIES TO BE REDEEMED. 14 3.3NOTICE OF REDEMPTION. 14 3.4EFFECT OF NOTICE OF REDEMPTION. 15 3.5DEPOSIT OF REDEMPTION PRICE. 15 3.6SECURITIES REDEEMED IN PART. 16 ARTICLE 4 COVENANTS 16 4.1PAYMENT OF SECURITIES 16 4.2SEC REPORTS. 16 4.3WAIVER OF STAY, EXTENSION OR USURY LAWS. 16 4.4COMPLIANCE CERTIFICATE. 16 4.5CORPORATE EXISTENCE. 17 ARTICLE 5 SUCCESSOR CORPORATION 17 5.1LIMITATION ON CONSOLIDATION, MERGER AND SALE OF ASSETS. 17 5.2SUCCESSOR PERSON SUBSTITUTED. 17 ARTICLE 6 DEFAULTS AND REMEDIES 18 6.1EVENTS OF DEFAULT. 18 6.2ACCELERATION. 19 6.3REMEDIES. 19 6.4WAIVER OF PAST DEFAULTS AND EVENTS OF DEFAULT. 19 6.5CONTROL BY MAJORITY. 19 6.6LIMITATION ON SUITS. 19 6.7RIGHTS OF HOLDERS TO RECEIVE PAYMENT. 20 6.8COLLECTION SUIT BY TRUSTEE. 20 6.9TRUSTEE MAY FILE PROOFS OF CLAIM. 20 6.10PRIORITIES. 21 6.11UNDERTAKING FOR COSTS. 21 ARTICLE 7 TRUSTEE 21 7.1DUTIES OF TRUSTEE 21 7.2RIGHTS OF TRUSTEE. 22 7.3INDIVIDUAL RIGHTS OF TRUSTEE. 23 7.4TRUSTEE’S DISCLAIMER. 23 7.5NOTICE OF DEFAULT. 23 7.6REPORTS BY TRUSTEE TO HOLDERS. 23 7.7COMPENSATION AND INDEMNITY. 23 7.8REPLACEMENT OF TRUSTEE. 24 7.9SUCCESSOR TRUSTEE BY CONSOLIDATION, MERGER OR CONVERSION. 24 7.10ELIGIBILITY; DISQUALIFICATION. 24 7.11PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY. 25 7.12PAYING AGENTS. 25 ARTICLE 8 AMENDMENTS, SUPPLEMENTS AND WAIVERS 25 8.1WITHOUT CONSENT OF HOLDERS. 25 8.2WITH CONSENT OF HOLDERS. 26 8.3COMPLIANCE WITH TRUST INDENTURE ACT. 27 8.4REVOCATION AND EFFECT OF CONSENTS. 27 8.5NOTATION ON OR EXCHANGE OF SECURITIES. 27 8.6TRUSTEE TO SIGN AMENDMENTS, ETC. 27 ARTICLE 9 DISCHARGE OF INDENTURE; DEFEASANCE 27 9.1DISCHARGE OF INDENTURE. 27 9.2LEGAL DEFEASANCE. 28 9.3COVENANT DEFEASANCE. 28 9.4CONDITIONS TO LEGAL DEFEASANCE OR COVENANT DEFEASANCE. 28 9.5DEPOSITED MONEY AND U.S. AND FOREIGN GOVERNMENT OBLIGATIONS TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS. 29 9.6REINSTATEMENT. 30 9.7MONEYS HELD BY PAYING AGENT. 30 9.8MONEYS HELD BY TRUSTEE. 30 ARTICLE 10 MISCELLANEOUS 30 10.1TRUST INDENTURE ACT CONTROLS. 30 10.2NOTICES. 30 10.3COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS. 31 10.4CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT. 32 10.5STATEMENT REQUIRED IN CERTIFICATE AND OPINION. 32 10.6RULES BY TRUSTEE AND AGENTS. 32 10.7BUSINESS DAYS; LEGAL HOLIDAYS; PLACE OF PAYMENT. 32 10.8GOVERNING LAW. 32 10.9NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS. 32 10.10NO RECOURSE AGAINST OTHERS. 33 10.11SUCCESSORS. 33 10.12MULTIPLE COUNTERPARTS. 33 10.13TABLE OF CONTENTS, HEADINGS, ETC. 33 10.14SEVERABILITY. 33 10.15SECURITIES IN A FOREIGN CURRENCY OR IN EUROS. 33 10.16JUDGMENT CURRENCY. 34 READING INTERNATIONAL, INC. and , as Trustee INDENTURE Dated as of , CROSS-REFERENCE TABLE TIA SECTION INDENTURE SECTION 310(a)(1)(2)(5) 7.10 310(a)(3)(4) Inapplicable 310(b) 7.8; 7.10 310(c) Inapplicable 311(a)(b) 7.11 311(c) Inapplicable 312(a) 2.6 312(b)(c) 10.3 313(a)(b) 7.6 313(c) 7.6; 10.2 313(d) 7.6 314(a) 4.2; 4.4; 10.2 314(b) N/A 314(c)(1)(2) 10.4; 10.5 314(c)(3) Inapplicable 314(d) Inapplicable 314(e) 10.5 314(f) Inapplicable 315(a) 7.1, 7.2 315(b) 7.5; 10.2 315(c) 7.1 315(d) 7.1; 7.2 315(e) 6.11 316(a)(last sentence) 2.10 316(a)(1)(A) 6.5 316(a)(1)(B) 6.4 316(a)(2) 8.2 316(b) 6.7 316(c) 8.4 317(a)(1) 6.8 317(a)(2) 6.9 317(b) 2.5; 7.12 318(a) 10.1 Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of the Indenture. 2 INDENTURE, dated as of , , by and between Reading International, Inc., a Nevada corporation, as Issuer (the “Company”) and , a organized under the laws of , as Trustee (the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness to be issued in one or more series (the “Securities”), as herein provided, up to such principal amount as may from time to time be authorized in or pursuant to one or more resolutions of the Board of Directors or by supplemental indenture. All things necessary to make this Indenture a valid agreement of the Company in accordance with its terms have been done, and the execution and delivery thereof have been in all respects duly authorized by the parties hereto. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities of a Series thereof, as follows: ARTICLE 1 DEFINITIONS
